Citation Nr: 0106496	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  94-11 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee injury with fracture of the left tibia plateau and 
torn lateral meniscus, postoperative, currently evaluated as 
20 percent disabling, excluding a temporary total rating 
period.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative arthritis of the left knee, 
excluding a temporary total rating period.

3.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a fracture of the left fifth 
metatarsal with callosities of the second, third, and fourth 
metatarsals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from April 1969 to 
December 1971.

The instant appeal arose from an October 1991 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied a claim for an 
increased rating for residuals of a left knee injury with 
fracture of the left tibia plateau and torn lateral meniscus, 
postoperative, and granted a claim for service connection for 
residuals of a fracture of the left fifth metatarsal 
secondary to the service-connected left knee disability.  The 
residuals of the fracture of the left fifth metatarsal were 
assigned a noncompensable disability evaluation.  In a 
January 1992 rating decision the RO increased the disability 
evaluation for the veteran's fracture of the left fifth 
metatarsal to 10 percent and included callosities of the 
second, third, and fourth metatarsals in the disability 
rating.

This case was remanded by the Board of Veterans' Appeals 
(Board) in March 1998 for further development.  In a June 
1999 rating decision the RO assigned a separate 10 percent 
rating for degenerative arthritis of the left knee.  This 
case was again remanded by the Board in June 2000 for further 
development.  By rating decision dated November 2000, a 
temporary total rating was assigned for the period from May 
21, 1999, to July 1, 1999, based on surgical treatment for 
the knee necessitating convalescence.

The claims for entitlement to an increased rating for 
residuals of a left knee injury with fracture of the left 
tibia plateau and torn lateral meniscus, postoperative, and 
entitlement to an initial disability rating in excess of 10 
percent for degenerative arthritis of the left knee are 
discussed in the REMAND section below which follows the ORDER 
in this case.


FINDING OF FACT

The residuals of a fracture of the left fifth metatarsal are 
manifested by nerve entrapment with possible scarring of the 
extensor tendon causing an overlapping fifth toe, 
hypersensitivity and paresthesias over the surgical incision, 
metatarsalgia of the other metatarsals, an incisional 
neuroma, a 0.5 centimeter (cm) shortening of the left fifth 
metatarsal, recurring hyperkeratotic lesions and calluses, 
discoloration, and post-traumatic osteoarthritis on X-ray.


CONCLUSION OF LAW

The criteria for a 20 percent rating for residuals of a 
fracture of the left fifth metatarsal are met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims, as 
here, filed before the date of the law's enactment, and not 
yet finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  The new law contains revised 
notice provisions, and additional requirements pertaining to 
the VA's duty to assist.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

As an initial matter, it is the Board's conclusion that the 
new law has no impact on the left foot issue.  This is true 
because the VA has already fulfilled the notice and duty to 
assist requirements of the Veterans Claims Assistance Act.  
All relevant facts have been properly developed to the extent 
possible.  This case was previously remanded twice by the 
Board for further development.  The veteran testified at two 
hearings on this matter.  In addition, the voluminous record 
includes service medical records, VA and private treatment 
records, numerous VA examination reports, records developed 
by the Social Security Administration (SSA), and numerous 
written statements prepared by the appellant and his 
representative.

The appellant has not made the VA aware of any records 
relevant to the present claim, which he had adequately 
identified, that have not been associated with the claims 
folder.  Thus, as sufficient data exists to address the 
merits of the claim, the Board concludes that the VA has 
adequately fulfilled its statutory duty to assist the veteran 
in the development of his claim.  No further assistance to 
the veteran is required to comply with the duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  See also, Murphy v. Derwinski, 
1 Vet. App. 78 (1990) and Littke v. Derwinski, 1 Vet. App. 90 
(1990).

In addition, the appellant has been notified of the 
information necessary to substantiate his claim.  In response 
to his initial claim for increase in April 1991, he was 
advised by letter dated in August 1991 to provide recent 
medical evidence in support of his claim.  He was similarly 
advised in a May 1998 letter that the VA would develop any 
additional private or VA treatment records which he 
adequately identified.  He was further advised of the 
information necessary to substantiate his claim in the 
statement of the case and supplemental statements of the case 
and in the earlier Board remands.  Further, this decision is 
favorable to the veteran.  Under these circumstances, the 
Board finds that adjudication of this appeal, without 
referral to the RO for initial consideration under the new 
law, poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The veteran raised the issue of service connection for 
residuals of a left fifth metatarsal fracture secondary to 
his service-connected left knee disorder in a claim filed in 
April 1991.  Private treatment records dated in December 1985 
and January 1986 reveal that he fell when his knee gave way 
while getting out of a bus in December 1985 and fractured his 
left fifth metatarsal.  He was initially treated with a short 
leg cast.  X-rays showed a displaced oblique fracture, and 
later that month he underwent open reduction internal 
fixation.  Follow-up records showed satisfactory alignment.  

Private treatment records from S. S. Shama, D.P.M., dated in 
July and November 1991 revealed painful growths on the bottom 
of the feet.  The growths had been cut out twice by a 
physician and he was told that they were verrucae.  Pain was 
described with weight bearing and ambulation.  An examination 
revealed punctate keratoses on the bottoms of both feet.  The 
plan was to surgically debride and grind the keratotic 
lesions with padding.  Rigid functional orthotics were to be 
considered.  Similar findings were noted in both feet in 
November 1991.

Private treatment records from K. W. Pila, M.D., dated from 
October 1990 to January 1993 showed treatment for left foot 
pain, including a notation in December 1990 of a plantar wart 
in the fourth and fifth metatarsal phalangeal area.  A 
January 1991 record noted good healing of the excisional area 
of verrucous vulgaris.  

Service connection for residuals of a fracture of the left 
fifth metatarsal was granted as a disability due to and 
proximately the result of the service-connected left knee 
disability in an October 1991 rating decision.  A 
noncompensable disability evaluation was assigned.  A 
December 1991 VA podiatry consultation report noted that the 
veteran complained of pain under the ball of his foot.  The 
record noted pain on palpitation of that area with 
hyperkeratotic lesions.  X-rays were reviewed.  Severe 
dorsiflexion of the left fifth metatarsal head due to failure 
of internal fixation devices which caused calluses under the 
second, third, and fourth metatarsal heads was diagnosed.  A 
rating decision dated in January 1992 increased the 
disability evaluation to 10 percent from the date of the 
claim.

The Board has reviewed VA treatment records dated from April 
to December 1992.  An April 1992 VA treatment record noted 
pain in the left foot despite treatment with Naprosyn and 
Tylenol 3.  Surgical options and orthotics were discussed.  A 
June 1992 record also noted neuroma in the second and third 
interspaces of the left foot.  From July to November 1992, 
the veteran underwent injections to relieve pain in the left 
foot.  A November 1992 record noted that he was having good 
results with inserts.

A January 1993 VA examination noted minimal pain on palpating 
the left fifth metatarsal bone with normal range of motion of 
the ankle.  Small ulcers were noted under the second, third, 
and fourth metatarsal heads.  X-rays of the foot showed no 
changes.  A September 1995 VA examination reported left foot 
pain with prolonged standing or walking.  Some relief was 
provided by salsalate and muscle relaxants.  Range of motion 
of the ankle was normal.  The diagnoses included left foot 
post-traumatic osteoarthritis secondary to left foot distal 
fifth metatarsal fracture documented on X-rays.

VA treatment records dated from February 1993 to March 1997 
show that the veteran fractured the left fifth toe at the 
proximal phalanx in February 1993.  They also noted 
Freiberg's infraction, osteochondrosis of the head of the 
second metatarsal bone.  An August 1995 record noted 
treatment with an injection.  In June 1996, he reported 
purple changes in the left fourth interspace and significant 
pain with excessive walking.  He continued to seek treatment 
for these symptoms, and X-rays in February 1997 revealed two 
surgical pins abutting into the fourth web space and cerclage 
wire.  He was scheduled for surgery in March 1997 to remove 
the painful hardware.  Preoperative records noted no 
significant arthritic changes on X-ray.

A March 1997 VA examination noted painful hardware in the 
left foot had recently been removed.  Diffuse hyperkeratosis 
was noted on the plantar aspect of the second through fourth 
metatarsal heads with mild pain on palpation.  Bilateral 
forefoot valgus deformity was also noted.  X-rays revealed 
normal bone stock and evidence of the prior fracture and 
hardware.

VA treatment records from March 1997 to July 1998 included 
July 1997 records which noted continued complaints of pain 
and discoloration.  He was given arch supports.  An October 
1997 treatment record noted pain on palpation of the 
metatarsal joint but not pain on range of motion of the fifth 
metacarpophalangeal joint.  A neuroma between the second and 
third toes was also assessed.  X-rays at that time were 
stable compared with X-rays in March.  An April 1998 record 
noted that inserts and injections were used to treat his 
neuroma.  He also reported pain and burning to the toes and 
underneath the toes.  Hyperkeratotic lesions were debrided 
under the fifth toe.  A June 1998 record noted pain in the 
surgical area.  

A September 1998 VA joints examination report noted that the 
veteran complained of a shortened fifth metatarsal with 
overriding toes, difficulty wearing shoes, incisional type 
pain, and difficulty being on his feet for prolonged periods.  
The Board notes that the examination report refers to 
examination of the right foot; however, based on the history 
of this case in addition to other references in the report to 
the left foot, the Board believes this is an erroneous 
reference and that an examination of the left foot was 
conducted.  Physical examination revealed extreme tenderness 
over the surgical incision over the distal aspect of the 
fifth metatarsal.  An overriding toe was evident.  X-rays 
showed a left fifth metatarsal shortened by 0.5 cm.  The 
examiner reported that the residuals of the old fracture 
included metatarsalgia of the other metatarsals and an 
incisional neuroma.  Orthotics were noted to be the only 
treatment option at that time.  A progressive worsening of 
his deformities leading to an inability to perform the 
occupation for which he was previously trained was also 
noted.

A September 1998 foot examination report noted that the 
claims folder had been reviewed.  Hypersensitivity and 
paresthesias was noted over the surgical incision on the left 
foot.  As regards pain, the veteran did not report flare-ups, 
but described pain of a more constant nature.  His disorder 
was consistent with nerve entrapment with possible scarring 
of the extensor tendon causing an overlapping fifth toe.  The 
Board has also reviewed VA treatment records dated from July 
1998 to June 2000.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses, also known as 
pyramiding, are to be avoided.  38 C.F.R. § 4.14 (2000).  
However, when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2000).

The residuals of a fracture of the left fifth metatarsal are 
manifested by nerve entrapment with possible scarring of the 
extensor tendon causing an overlapping fifth toe, 
hypersensitivity and paresthesias over the surgical incision, 
metatarsalgia of the other metatarsals, an incisional 
neuroma, a 0.5 cm shortening of the left fifth metatarsal, 
recurring hyperkeratotic lesions and calluses, occasional 
discoloration, and post-traumatic osteoarthritis on X-ray.  

The veteran's residuals of a fracture of the left fifth 
metatarsal are currently rated as 10 percent disabling under 
Diagnostic Code 5284 for other foot injuries.  As the 
service-connected residuals of a fracture of the left fifth 
metatarsal is unlisted, the Board finds Diagnostic Code 5284 
appropriate because that Diagnostic Code provides a general 
description that may encompass many ailments.  See Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992); see also Suttmann 
v. Brown, 5 Vet. App. 127, 133-34 (1993).  Since foot 
injuries encompass the function affected here and also 
address the foot and related symptomatology, Diagnostic Code 
5284 is appropriate.  Lendenmann v. Principi, 3 Vet. App. 
345, 350-51 (1992).  See also 38 C.F.R. §§ 4.20, 4.21 (2000).

The Board has also considered ratings under Diagnostic Code 
5279 for metatarsalgia and under Diagnostic Codes 5003 or 
5010 for arthritis as these disorders have been diagnosed in 
the VA examination reports as residuals of a fracture of the 
left fifth metatarsal.  The Board finds that rating the 
residuals of a fracture of the left fifth metatarsal under 
Diagnostic Code 5284 is more appropriate that rating his 
disability under Diagnostic Codes 5503, 5010, or 5279.  This 
is so because Diagnostic Code 5279 provides for a sole 
disability evaluation of 10 percent for metatarsalgia; 
therefore, a schedular increased rating would not be possible 
under that Diagnostic Code.  Further, a compensable rating 
under Diagnostic Code 5010 for traumatic arthritis or under 
Diagnostic Code 5003 for degenerative arthritis is not 
warranted either as a group of minor joints must be affected, 
not just one.  In this case, the medical evidence does not 
reveal that a group of minor joints has been affected with 
arthritis.  Only the arthritis in the fractured joint has 
been related to the fracture.

The Board further notes that separate ratings under 
Diagnostic Code 5284 for metatarsalgia or under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 for the tender scar at the 
incision site are not warranted as assigning separate ratings 
under these Diagnostic Codes, in addition to Diagnostic Code 
5284 would amount to pyramiding as the 20 percent evaluation 
assigned here under Diagnostic Code 5284 encompasses that 
portion of the veteran's functional loss due to pain.

Under Diagnostic Code 5284, moderate foot injuries are rated 
10 percent disabling; moderately severe disabilities are 
rated 20 percent disabling; and severe disabilities are rated 
30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2000).  Based on the medical findings which reveal that 
the residuals of the fracture of the left fifth metatarsal 
include: nerve entrapment with possible scarring of the 
extensor tendon causing an overlapping fifth toe; 
hypersensitivity and paresthesias over the surgical incision; 
metatarsalgia of the other metatarsals; an incisional 
neuroma, a 0.5 cm shortening of the left fifth metatarsal, 
recurring hyperkeratotic lesions and calluses; discoloration; 
and post-traumatic osteoarthritis on X-ray, the Board finds 
that his left foot disability more nearly approximates the 
criteria for the next higher, 20 percent rating.  The Board's 
conclusion is supported by the medical evidence of record, in 
particular the most recent VA examinations in 1998, and the 
VA treatment records which show regular treatment for 
complaints of left foot pain, including surgical treatment in 
March 1997.

The Board does not find that a higher, 30 percent, rating is 
warranted under this Diagnostic Code as the medical evidence 
does not show that the veteran's residuals of a fracture of 
the left fifth metatarsal are severe.  This is so because the 
most recent VA examination report noted no edema and intact 
neurological findings as well as intact deep tendon reflexes 
and intact skin.  Further, the medical record shows that the 
veteran was able to ambulate and was employed until recently 
as a Sheriff's dispatcher.  SSA records, and the veteran's 
written statements, reveal that he took medical retirement, 
and is receiving SSA disability benefits due primarily to his 
service-connected left knee disorder in addition to a 
nonservice-connected disorder involving tremors of the hands.

The Board has considered the application of 38 C.F.R. § 4.40 
(consider "functional loss" "due to pain"), and 38 C.F.R. 
§ 4.45 (consider "[p]ain on movement, swelling, deformity, 
or atrophy on disuse" in addition to "[i]nstability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing", incoordination, and 
excess fatigability), and 38 C.F.R. § 4.59 (minimum 
compensable evaluation warranted for painful motion with 
joint pathology) in this case.  See also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, additional evaluation is not 
warranted under these regulations as pain is considered in 
the 20 percent evaluation assigned herein.  Further, the 1998 
VA foot examination concluded that there were no flare-ups as 
the veteran reported pain of a constant nature.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating, rather than a claim for 
increase.  In Fenderson it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder and that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period, a practice known as 
"staged ratings."

In this case, the RO granted service connection and 
originally assigned a 0 percent evaluation for residuals of a 
fracture of the left fifth metatarsal as of the date his 
claim was received, April 1, 1991.  38 C.F.R. § 3.400 (2000).  
Subsequent to this decision, the RO granted a 10 percent 
disability rating, effective as of April 1, 1991.  The Board 
has reviewed all the evidence dating from the time his claim 
was filed and has determined that from that time to the 
present, the evidence has supported a 20 percent rating for 
his residuals of a fracture of the left fifth metatarsal.  
Id.; Fenderson v. West, 12 Vet. App. 119 (1999).

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2000).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO did not expressly 
consider 38 C.F.R. § 3.321(b)(1), the Board has reviewed the 
record with these mandates in mind and finds no basis for 
further action on this question.  VAOPGCPREC. 6-96 (1996).

Accordingly, a rating in excess of 20 percent for residuals 
of a fracture of the left fifth metatarsal is warranted.


ORDER

A claim for entitlement to an initial disability rating in 
excess of 10 percent for residuals of a fracture of the left 
fifth metatarsal, is granted, to 20 percent, subject to the 
laws and regulations governing the payment of monetary 
benefits.


REMAND

The appellant contends, in substance, that he is entitled to 
an increased rating for residuals of a left knee injury with 
fracture of the left tibia plateau and torn lateral meniscus, 
postoperative, and that he is entitled to an initial 
disability rating in excess of 10 percent for degenerative 
arthritis of the left knee.

The Board notes that the appellant indicated in January 1993 
that his left knee had been treated at the Valrico Medical 
Center in the 1980s, and he authorized VA to develop those 
records.  However, he is advised that no records were ever 
received from that facility.  A February 1993 response from 
that facility to a request from VA for pertinent records 
listed the physicians currently practicing at that facility 
and indicated that none of them had the appellant in their 
files.  The listed physicians were S. Scolaro, J. Zaccari, 
and J. Hunter.  The RO should make any additional reasonable 
efforts to associate those records with the claims folder and 
should keep the veteran apprised of any future attempts to 
develop these records.

In addition, in light of the finding by the SSA that the 
veteran was primarily unable to work as a result of 
degenerative arthritis of the knee, the Board finds that 
further development is warranted in this case.  The September 
1999 VA examination report, while noting that his ambulation 
was severely limited and that he would need a total knee 
replacement in the future, indicated that according to the 
veteran, his nonservice-connected tremor disorder had more of 
an effect on his ability to work than his knee.  Thus, the RO 
should request a medical opinion to determine the effect of 
the service-connected left knee disorder on the veteran's 
unemployability.

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the veteran that 
no records were ever received from the 
Valrico Medical Center.  The RO should 
make any additional reasonable efforts to 
associate those records with the claims 
folder and should keep the veteran 
apprised of any future attempts to 
develop these records.

2.  The RO should request a medical 
opinion from a VA physician which 
addresses the effect of the service-
connected left knee disorder on the 
veteran's unemployability.  The veteran 
should be afforded a VA examination if 
one is deemed necessary in order to 
provide the requested opinion.  The 
claims folder should be made available to 
the physician for review.  The physician 
should provide complete rationales for 
all conclusions reached.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001) as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

4.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

